 1   C. Brooks Cutter (pro hac vice)
     Todd A. Walburg (pro hac vice)
 2   Margot P. Cutter (pro hac vice)
 3   CUTTER LAW, P.C.
     401 Watt Avenue
 4   Sacramento, CA 95864
 5   Telephone: (916) 290-9440
     Facsimile: (916) 588-9330
 6
 7   Zoe Littlepage (pro hac vice)
     Rainey C. Booth (pro hac vice)
 8   T. Matthew Leckman (pro hac vice)
     LITTLEPAGE BOOTH LECKMAN
 9
     1912 W. Main Street
10   Houston, Texas 77098
     Telephone: (713) 529-8000
11
     Facsimile: (713) 529-8044
12
     Curt Clausen (AZ SBN 019709)
13   CLAUSEN & WILLIAMSON PLLC
14   2999 North 44th Street, Suite 318
     Phoenix, Arizona 85018
15   Telephone: (602) 285-4450
16   Facsimile: (602) 285-4473

17   Attorneys for the Plaintiffs

18                           UNITED STATES DISTRICT COURT

19                                  DISTRICT OF ARIZONA

20
21
       Hilary Davis,                            Case No. 2:18-cv-1157-DGC
22
                            Plaintiff,          Case No. 2:18-cv-01778-DGC
23
              vs.                               Case No. 4:18-cv-01159-DGC
24
                                                DECLARATION OF C. BROOKS
25                                              CUTTER IN SUPPORT OF
26     McKesson Corporation, et al.,            PLAINTIFF’S OPPOSITION TO
                                                DEFENDANTS’ MOTION TO
27                          Defendants.
                                                EXCLUDE TESTIMONY OF
28                                              MARGARET WHITTAKER, PH.D.
 1
 2     Susan Fischer,
 3                         Plaintiff,
 4     vs.
 5
 6     Bayer Healthcare Pharmaceuticals Inc. et
 7     al.,

 8
 9                         Defendants.
10
11     Srihari Munnuru,
12
13                         Plaintiff,
14     vs.
15
16
       Guerbet, LLC, et al.,
17
18
                          Defendants.
19
20
21
22
23           1.    I, C. Brooks Cutter, make this declaration in support of Plaintiffs’ Opposition
24   to Defendants’ Motion to Exclude the Testimony of Plaintiffs’ Expert Margaret Whittaker,
25   Ph.D.
26           2.    I have personal knowledge of the matters in this declaration and am
27   competent to testify to the matters set forth below.
28



                                                  2
 1          3.     I am the Founding Partner of the law firm Cutter Law P.C. and one of the
 2   attorneys serving as counsel for Plaintiffs in the above captioned matter.
 3          4.     Attached as Exhibits 1 through 2 to this declaration are true and correct
 4
     copies of documents, or excerpts thereof, produced by Parties or publicly available. These
 5
     Exhibits are filed in support of Plaintiffs’ Opposition to Defendants’ Motion to Exclude
 6
     the Testimony of Margaret Whittaker, Ph.D.
 7
            Exhibit 1:    The Lancet Correspondence, Chelated or dechelated gadolinium
 8
                          deposition – Author’s reply, Vol. 16, December 2017
 9
            Exhibit 2:    Diagnostic and Interventional Cardiology, Study Highlights
10
                          Important Safety Issue with Widely Used MRI Contrast Agents,
11
                          Issued June 26, 2015
12
13
     Dated: May 3, 2019                 CUTTER LAW, P.C.
14
15
                                               By:    /s/ C. Brooks Cutter
16                                                    C. Brooks Cutter
17
                                               C. Brooks Cutter (Pro Hac Attorney)
18                                             Todd A. Walburg (Pro Hac Attorney)
                                               Margot P. Cutter (Pro Hac Attorney)
19                                             CUTTER LAW, P.C.
20                                             401 Watt Avenue
                                               Sacramento, CA 95864
21                                             Telephone: (916) 290-9440
22                                             Facsimile: (916) 588-9330
                                               Email: bcutter@cutterlaw.com;
23                                             twalburg@cutterlaw.com;
24                                             mcutter@cutterlaw.com
                                               Attorneys for the Plaintiffs
25
26
27
28



                                                  3
 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on May 3, 2019, the attached document was electronically

 3   transmitted to the Clerk of the Court using the CM/ECF System which will send

 4   notification of such filing and transmittal of a Notice of Electronic Filing to all CM/ECF
 5   registrants.
 6
 7                                                           /s/ C. Brooks Cutter
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  4
